ON PETITION FOR REHEARING
A petition for rehearing has been filed in this case by the plaintiff. Counsel say that they cannot "understand how the question of itemization of the claims got into the lawsuit." We were obliged to give that matter consideration for three reasons. First, because Section 1 of Chapter 66 Laws of Wyoming, 1933, the statute directly involved in the lawsuit, expressly provides among other things,
"Before any claim for the service or use of such convenience shall be paid, the claimant shall present to the State Auditor, or the Board of County Commissioners as the case may be, for audit and payment, a duly verified claim made out in separate items, properly dated, and the value of each item specifically described, * * *";
second, because it appeared plain from plaintiff's pleading that the claims for automobile expense presented by him to the State Auditor were not itemized; and third, inasmuch as we were of the opinion that the law contemplated reimbursement for actual automobile expense incurred and not a flat rate reimbursement as contended by plaintiff, the only way an intelligent check of any expense could be made would be upon an itemization thereof presented to the auditing officer. The third reason given above was undoubtedly the basic reason why the Legislature framed the law as it did, requiring itemization. *Page 194 
Many arguments are advanced in support of the petition for rehearing which point out the difficulties of administration of the law on account of its requirement of reimbursement for actual expense only, as well as the inconvenience it imposes upon those affected by it. These are matters to which the Legislature, upon an amendment of the law being sought, might very well give careful attention, but they afford no legal reason for adding to or eliding from the statute words or phraseology in order to make the law over into a form this court might think would be best for all concerned. As already intimated in the original opinion herein, and as said by the Supreme Court of Minnesota in State v. Rat Portage Lumber Company, 106 Minn. 1, 115 N.W. 162, 117 N.W. 922.
"It is not, however, in the power of courts to avoid legislation because it may seem drastic or inexpedient. It is not their function to supervise what the Legislature sees fit to do, or to enforce only such Session Laws as appear to be wise. It is not within their power to alter them because of hardship involved in their application to particular circumstances. When the Legislature has the constitutional power to enact a given law, and it properly frames an act clearly expressing a legal intent, it is the duty of the courts to construe that act so as to effectuate it."
If, as argued by counsel, proof cannot accurately or at all be made of some items of expense which the owner of an automobile employed in state business might think proper to claim, we are unable to say that the Legislature did not consider such possibility and by enacting the law in the language used place the stamp of its disapproval upon items of this character. Indeed, it is common knowledge that a great many members of the Legislature owned and operated automobiles and hence were thoroughly familiar with the various kinds of expense necessary to be incurred in the operation of such vehicles. *Page 195 
The petition for rehearing should be denied and an order will be entered to that effect.
Denied.
BLUME, Ch. J., and KIMBALL, J., concur.
                          (October Term, 1937)